WO
                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


RAYMOND C. GIVENS,                      )
                                        )
                             Plaintiff, )
      vs.                               )
                                        )
WALLACE OENGA,                          )                  No. 3:19-cv-0043-HRH
                                        )
                            Defendant. )
_______________________________________)



                              ORDER TO SHOW CAUSE
TO:   Lynnette Tubbs, Fiduciary Trust Officer
      Office of the Special Trustee for
             American Indians, Alaska Region
      U. S. Department of the Interior
      3601 C Street, Room 216
      Anchorage, AK 99503

TO:   Joshua Kindred, Attorney-Advisor
      Office of the Solicitor, Alaska Region
      U.S. Department of the Interior
      420 University Drive, Suite 300
      Anchorage, AK 99508

TO:   Bryan Schroder, United States Attorney
      District of Alaska – Anchorage Office
      222 West 7th Avenue, Room 253
      Anchorage, AK 99501

      By default judgment entered June 10, 2019,1 the court entered a declaratory
judgment, a judgment for damages in the amount of $136,116.91, and an order for
specific performance of an attorney fee contract between plaintiff and defendant.

      1
       Docket No. 29.

ORDER TO SHOW CAUSE                                                                 -1-
       The award of specific performance required that defendant sign a Form
OST 01-004 directing OST to pay to plaintiff, out of the rent for calendar year 2020 (to be

paid by BP by October 2019) the total amount of the judgment against defendant plus
accrued interest.2 The defendant was required to submit the foregoing form to the OST.
The judgment for specific performance further required that defendant sign a second
Form OST 01-004 requiring payment to plaintiff from rents received from BP by the OST
for calendar years 2021 through the end of the current lease between defendant and BP.

The Form OST 01-004 was to be submitted by defendant to OST.
       Defendant failed to execute the Form OST 01-004 forms as required by the court’s

default judgment.
       By its order enforcing judgment dated July 9, 2019,3 and pursuant to Rule 70(a),

Federal Rules of Civil Procedure, the clerk of court was directed to sign the two Forms
OST 01-004, directing the OST of the U.S. Department of the Interior to pay plaintiff in

accordance with the court’s default judgment. The forms were executed by the clerk of

court and delivered to counsel for plaintiff, who in turn delivered the forms to the OST.4

       Plaintiff now moves to enforce the court’s default judgment and its order enforcing

judgment.5 The motion was served by hand delivery upon: the OST; the regional

solicitor, Alaska, for the U.S. Department of the Interior; and the United States Attorney
for the District of Alaska.6 In support of this motion, plaintiff avers that BP has made the


       2
       The judgment bears interest at the rate of 5% per annum from June 10, 2019.
       3
       Docket No. 39.
       4
       Docket No. 45.
       5
       Docket No. 55.
       6
       Id. at 8.

ORDER TO SHOW CAUSE                                                                     -2-
2020 rent payment and that, as of December 6, 2019, he has not received payment from
defendant or the OST.

       The court has received no response from or on behalf of the OST.
       Rule 69(a)(1), Federal Rules of Civil Procedure, provides in pertinent part that
proceedings supplementary to the enforcement of money judgments “must accord with
the procedure of the state where the court is located[.]” Rule 90(b), Alaska Rules of
Civil Procedure, provides in pertinent part that:

              on ex parte motion supported by affidavits, the court shall
              either order the accused party to show cause at some reason-
              able time, to be therein specified, why the accused party
              should not be punished for the alleged contempt[.]

The Alaska Rule further provides that contempt proceedings:
              may be commenced and prosecuted in the same action ... by
              the aggrieved party whose right or remedy in an action has
              been defeated or prejudiced or who has suffered a loss or
              injury by the act constituting a contempt.

       By his motion and supporting declarations, plaintiff has established that there is

cause to believe that the OST has failed and refused to comply with the terms of this

court’s default judgment and order enforcing judgment.7

       The court will hear and decide plaintiff’s motion to enforce judgment on Thursday,

January 16, 2020, at 9:00 a.m., in Courtroom 4, 222 West 7th Avenue, Anchorage,
Alaska. At that time and place, the OST, through an appropriate official and counsel,
shall appear and show cause why the OST should not be held in civil contempt of court

for failure to comply with the terms of the court’s default judgment and order enforcing
judgment.



       7
       Docket Nos. 29 and 39.

ORDER TO SHOW CAUSE                                                                       -3-
      The clerk of court shall provide counsel for plaintiff with two certified copies of
this order which counsel shall hand deliver to the OST and the Alaska Solicitor for the

U.S. Department of the Interior. The United States Attorney shall be served with this
order by the clerk of court electronically through CM/ECF distribution.
      DATED at Anchorage, Alaska, this 2nd day of January, 2020.


                                                 /s/ H. Russel Holland
                                                 United States District Judge




ORDER TO SHOW CAUSE                                                                     -4-
